Citation Nr: 1622188	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-29 650	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease (DJD), to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss on and after November 17, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a November 2013 rating decision by the VA RO in Montgomery, Alabama.  Jurisdiction rests with the VA RO in St. Petersburg, Florida, from which the appeal was certified.  These matters were remanded in July 2014.

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran filed a claim for entitlement to service connection for lung cancer, to include as due to exposure to contaminated water at Camp Lejeune, in August 2015.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, the Board finds that another remand is necessary with respect to the claims on appeal. The record reflects that since the last adjudication of the claims by the RO in March 2015, additional, relevant VA treatment records were added to the record that were not submitted by the Veteran or his representative, including treatment records from the VA Medical Center in Tuscaloosa, Alabama, dating from October 2013 through October 2015.  Therefore, the appeal must be remanded so that a Supplemental Statement of the Case may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c) (2015).

Additionally, the record reflects that the Veteran has received treatment from both the VA Medical Center in Tuscaloosa, and the VA Medical Center in Bay Pines, Florida, as well as associated outpatient facilities.  The record contains treatment records from the Bay Pines facility dated through February 2015.  Additionally, the record contains VA treatment records from the VA Medical Center in Tuscaloosa dating from October 2013 to October 2015; however, it is clear from the record that the Veteran received treatment at that facility prior to October 2013.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. 
§ 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Board finds that the RO must associate with the record any and all outstanding VA treatment records, including those noted above.

With respect to the Veteran's claim for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss on and after November 17, 2010, the record reflects that the last two times the Veteran underwent VA examination, in April 2013 and March 2015, the examiners were unable to obtain accurate results for rating purposes.  In April 2013, the examiner noted that the test results were not valid and were of poor reliability due to inconsistent responses.  In March 2015, the examiner again noted inconsistent responses.  Accordingly, upon remand, another examination should be obtained to attempt to assess the current nature of the Veteran's bilateral hearing loss.  If accurate results cannot be obtained, the examiner should explain why not and, to the extent possible, estimate the current severity of the Veteran's bilateral hearing loss in accordance with the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, while the Board makes no judgment or finding on the reasons for the inconsistent examination results the Veteran id reminded that the duty to assist in the development and adjudication of a claim is not a one way street, and he should participate fully and openly upon examination to accurately assess the severity of his bilateral hearing loss.

Additionally, the Board notes that the July 2014 remand directed the RO to issue a Statement of the Case (SOC) with respect to the Veteran's claim for a TDIU, as he had filed a Notice of Disagreement.  While the RO did not issue an SOC, the Veteran has in part asserted that he is unemployable due to his hearing loss, and a TDIU claim is part and parcel of a rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU.

However, any decision with respect to the other claims remanded herein, as well as the claim for entitlement to service connection for lung cancer referred above, may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating or grant of service connection could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records for the Veteran, specifically including records dating before October 2013 from the VA Medical Center in Tuscaloosa, Alabama, as well as all VA treatment records for the Veteran dated from February 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected bilateral hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the treatment records, VA examination reports, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's bilateral hearing loss in accordance with VA rating criteria.  The examiner should also describe the functional effects of the Veteran's hearing loss disability.

3.  If the schedular criteria for entitlement to TDIU are not met, then the claim must be referred to the Director of Compensation for consideration of entitlement to extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).
4.  After all development has been completed, including adjudication of all pending claims, re-adjudicate the claims of entitlement to service connection for a bilateral knee disability, entitlement to a disability rating in excess of 10 percent for bilateral hearing loss on and after November 17, 2010, and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



